Citation Nr: 0612073	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-30 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right eye 
condition.

2.  Entitlement to service connection for paranoid 
schizophrenia.

3.  Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
December 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from June 2000 and December 2001 rating decisions of the RO, 
which denied entitlement to the benefits sought herein.


FINDINGS OF FACT

1.  The veteran is not shown to be suffering from a right eye 
condition.

2.  Paranoid schizophrenia is not shown to be related to the 
veteran's active duty service.

3.  A back disorder is not shown to be related to the 
veteran's active duty service.


CONCLUSIONS OF LAW

1.  A right eye condition is not due to disease or injury 
that was incurred in active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  Paranoid schizophrenia is not due to disease or injury 
that was incurred in active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2005).

3.  A back disorder is not due to disease or injury that was 
incurred in active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants of VA benefits by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005). 

Recently the United States Court of Appeals for Veterans 
Claims (hereinafter the Court) issued a decision which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159(a)-(c) (2005). 

That said, in March 2001 (and prior to the second 
adjudication of these claims) the RO sent the veteran a 
letter that informed him of the evidence necessary to 
establish service connection for a right eye disorder, 
paranoid schizophrenia, and a back disorder, what evidence 
they would obtain, and what evidence he should submit.  This 
letter also, essentially, requested that he provide any 
medical evidence in his possession that pertained to the 
claims.  The Board finds that the notice requirements set 
forth have been met, because while the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date - i.e. the 
latter two elements of service connection, noted above - for 
the disabilities on appeal, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
claims, and any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

The Board also concludes VA's duty to assist has been 
satisfied.  The RO obtained all relevant VA medical records.  
The veteran identified no private medical records that he 
wanted VA to assist him in securing.  

The Board notes that in an October 1999 letter, the veteran 
indicated that he was hospitalized for eight weeks for 
paranoid schizophrenia while in service.  The Board need not 
attempt to obtain such hospitalization records because the 
record does not support the veteran's contentions in this 
regard.  The service medical records make no reference to any 
psychiatric treatment save for alcohol abuse, and there are 
no references to a psychiatric hospitalization.  Presumably, 
had the veteran been psychiatrically hospitalized for 
paranoid schizophrenia, he would have been discharged from 
service and/or at the very least something that significant 
would have been noted on the veteran's discharge examination 
(and was not).  There is no indication that he was separated 
earlier than expected.  Finally, the Board notes that in 
1984, a VA social worker noted no previous psychiatric 
treatment.  Had the veteran been hospitalized for eight weeks 
in service, he would have, most likely, informed the social 
worker.  In conclusion, it does not appear that there are any 
service medical records left to obtain.  VA is not required 
to provide assistance when such assistance would serve no 
useful purpose.  38 U.S.C.A. § 5103A(2).

The duty to assist also includes providing a medical 
examination in certain circumstances.  The reasons for which 
medical examinations are not necessary herein are explained 
fully below.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim are in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Discussion

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  For certain 
chronic diseases, such as arthritis and psychoses, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service, one year for 
arthritis and psychoses.  38 C.F.R. §§ 3.307, 3.309 (2005).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Right eye

The service medical records reflect that in June 1978, the 
veteran sustained as injury to the right eye when a fragment 
of sulfur struck his eye while he was lighting a match.  A 
corneal burn was diagnosed.

No other complaints and/or treatment relevant to the right 
eye are apparent from the service medical records.  On 
separation medical examination, the eyes were found to be 
normal.  

The voluminous post-service medical records do not contain 
any reference to a right eye condition.

A prerequisite for the granting of service connection is the 
presence of a current disability.  See, e.g., Degmetich, 
supra.  A review of the evidence does not suggest that the 
veteran has a current right eye condition.  Indeed, there is 
no mention of the right eye in the service medical records 
dated between June 1978, the month of injury, and December 
1981, the month of separation.  Thus, it seems that the 
veteran's right eye injury was acute and transitory, and 
resolved during service.  In any event, there is no 
indication of any present right eye condition.  As such, 
service connection for a right eye condition is denied.  Id.; 
38 C.F.R. § 3.303.

Normally, VA is required to seek a medical opinion to assist 
claimants in establishing claims for VA benefits.  
38 U.S.C.A. § 5103A(d).  A medical opinion, however, need 
only be obtained if (1) there is competent evidence of a 
current disability, and (2) evidence that the disability or 
symptoms may be associated with service, but (3) the case 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  Because 
there is no competent evidence of a current disability, 
however, an examination is not necessary.  Id.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  There is no objective and 
competent evidence of a current disability.  The veteran, the 
Board notes, is not competent to render medical diagnoses 
upon which the Board may rely.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  It follows that the 
entirety, and therefore the preponderance, of the competent 
evidence weighs against the veteran's claim.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C.A. § 5107.

Paranoid schizophrenia 

The service medical records do reflect alcohol abuse.  
However, they contain no diagnosis of paranoid schizophrenia 
or of any other psychiatric disorder.  On separation, the 
veteran was found to be psychiatrically normal.

A July 1984 VA social worker's report reflects that the 
veteran's only psychiatric history was for treatment of 
alcoholism in service.  

Beginning in 1984, the veteran has had a series of 
hospitalizations for alcohol and substance abuse treatment 
and for treatment of psychiatric disorders.  

The record contains various psychiatric diagnoses such as 
paranoid schizophrenia, alcohol dependence, mixed substance 
abuse, schizoaffective disorder, and bipolar disorder.  Of 
note, paranoid schizophrenia was not diagnosed until 1990, 
many years after separation from service.  None of the 
extensive records contain a competent medical opinion of a 
nexus between the veteran's paranoid schizophrenia and 
service.  Absent such a nexus, service connection for 
paranoid schizophrenia must be denied.  38 C.F.R. § 3.303.

In a September 1999 statement, the veteran indicated that he 
drank in service in order to quiet the voices in his head but 
that he did not seek treatment to avoid detrimental 
consequences to his career.  The Board does not dispute the 
veteran's assertions.  However, as schizophrenia was not 
formally diagnosed until almost a decade after service, the 
Board cannot assume without competent medical evidence and/or 
an opinion that paranoid schizophrenia was an ongoing 
condition that began in service.  

As stated above, VA is normally required to seek a medical 
opinion to assist claimants in establishing claims for VA 
benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's paranoid schizophrenia to service, a medical 
opinion regarding whether the veteran's paranoid 
schizophrenia is directly related to service would be of no 
value in this case.  VA is not required to provide assistance 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2).  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Back disorder 

The veteran contends that in 1978, he complained of severe 
back pain but was refused treatment because it was thought 
that he wanted light duty.  The service medical records, 
however, contain no reference to the back.  Indeed, on 
separation, the spine was found to be normal.

The first reference to a back disability is in 1984, where VA 
records reflect a diagnosis of lumbosacral strain.

A July 1996 X-ray study of the lumbosacral spine revealed no 
abnormalities.

A July 1999 X-ray study of the lumbosacral spine indicated 
reduced disc space at L5-S1 and mild degenerative changes.  
That month, the veteran indicated that he had been suffering 
from low back pain for 20 to 25 years.  

As apparent from the foregoing, no diagnosis pertinent to the 
low back was made until over two years after service and 
arthritis of the low back disability not for many years 
thereafter.  Furthermore, the extensive record is silent 
regarding a nexus between a present back condition and 
service.  As such, service connection for a back condition is 
denied.  38 C.F.R. §§ 3.303, 3.307, 3.309.

The Board is not disputing the veteran's contentions 
regarding denial of treatment in service.  However, there is 
no record of such an event, and on separation, examination of 
the spine indicated that is was within normal limits.  Hence, 
the Board concludes that there was no low back disability on 
separation from service or until affirmative evidence of such 
in 1984.

The Board, furthermore, acknowledges the veteran's allegation 
of low back pain for at least two decades.  However, there is 
no medical corroboration of the claimed low back pain.  
Indeed, the voluminous medical records are largely silent 
regarding the back.

In sum, what the evidence shows clearly is that no low back 
disability was apparent until well after service and that 
there is no competent opinion linking the present back 
disorder to service.  In such circumstances, service 
connection must be denied.  See Id.

Normally, VA is required to seek a medical opinion to assist 
claimants in establishing claims for VA benefits.  
38 U.S.C.A. § 5103A(d).  A medical opinion, however, need 
only be obtained if (1) there is competent evidence of a 
current disability, and (2) evidence that the disability or 
symptoms may be associated with service, but (3) the case 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's back disorder to service, a medical opinion 
regarding whether the veteran's back disorder is directly 
related to service would be of no value in this case.  VA is 
not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


